UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6212



MAURICE WHITE,

                                              Plaintiff - Appellant,

          versus


HENRY NORDAN; SAN NORDAN; MR. HALL,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-04-612-3)


Submitted:   July 27, 2005                 Decided:   August 3, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice White, Appellant Pro Se. Henry Nordan, San Nordan, Mr.
Hall, Polkton, North Carolina, Appellees Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Maurice White appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).      We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See White v. Nordan, No. CA-04-612-3 (W.D.N.C.

Jan. 21, 2005). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -